Citation Nr: 0831145	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

5.  Evaluation of right knee chondromalacia with limitation 
of flexion, evaluated as noncompensably disabling prior to 
May 20, 2002.

6.  Evaluation of right knee chondromalacia with limitation 
of flexion, rated as 10 percent disabling from May 20, 2002 
to February 28, 2007.

7.  Evaluation of right knee chondromalacia with limitation 
of flexion, rated as 30 percent disabling from March 1, 2007.

8.  Evaluation of right knee chondromalacia with limitation 
of extension, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The Board denied the veteran's appeal in a December 2005 
decision.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2008 the Court granted 
the parties' motion for remand, vacating the Board's December 
2005 decision and remanding the case for consideration by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that the Board's 
December 2005 decision contained insufficient analysis of the 
veteran's lay statements and those of his parents and a 
friend.  Specifically, the parties pointed to a June 2002 lay 
statement of the veteran's parents, wherein they stated that 
the veteran had back pain upon his return from service.  Also 
noted was a February 2004 statement by a friend regarding 
back pain and left hand problems upon the veteran's return 
from active service.  The parties also pointed to the 
veteran's March 2004 personal hearing testimony.  The Board 
observes that, subsequent to the Board's December 2005 
decision and the Court's March 2008 remand, the veteran and 
his parents testified before the undersigned Veterans Law 
Judge, in July 2008.  

The veteran has been afforded VA examinations with respect to 
his claimed left carpal tunnel syndrome and spine 
disabilities.  In February 2002, a VA examiner diagnosed 
numbness of the left hand as well as degenerative joint 
disease of the cervical, thoracic, and lumbar spine.  He did 
not proffer an opinion regarding the etiology of those 
diagnoses.  In September 2004, a VA neurological examiner 
stated that there was no indication of ongoing symptoms 
related to the veteran's left wrist that dated back to 
service.  However, as noted above, the record contains 
statements regarding symptoms following service and such 
statements must be considered in the formulation of an 
opinion regarding the veteran's claimed left carpal tunnel 
syndrome.  

Finally, a September 2004 VA orthopedic examiner diagnosed 
degenerative changes of the cervical, thoracic, and lumbar 
spine but indicated that he could not state with any degree 
of certainty whether the degenerative joint disease was 
related to service.  It is unclear whether this examiner 
considered the lay statements contained in the record in 
reaching this conclusion.

In light of the above discussion, the Board finds that 
additional examinations should be conducted, to include 
consideration of the various lay statements contained in the 
record.  The Board also notes that, at his July 2008 hearing, 
he asserted that his claimed spine disabilities might have 
been caused by his service-connected right knee disability.  
Consideration of secondary service connection should be 
included in any future adjudication of this appeal.

With respect to the veteran's right knee disability, the 
Board notes that the veteran was most recently examined for 
rating purposes in August 2006.  At that time, flexion of his 
knee was limited to 90 degrees due to pain.  At his July 2008 
hearing, the veteran testified that flexion was more severely 
limited.  Specifically, he testified that he could not bend 
his knee halfway to full flexion.  The veteran's statements 
suggest that his disability has worsened.  Moreover, the 
veteran testified that current VA treatment records would 
reflect that further surgery has been recommended.  As such, 
the Board concludes that a current VA examination is 
necessary to ascertain the current level of disability caused 
by the veteran's right knee disability.  Additionally, the 
veteran testified in July 2008 that he was seen regularly at 
VA.  Current treatment records should be obtained and 
associated with the record.  

The Board has determined that additional development is 
necessary in this case.  Accordingly, the case is REMANDED 
for the following action:

1.  Obtain VA clinical records for the 
period from January 2005 to the present 
from the Alamosa, Colorado Outpatient 
Clinic and the Albuquerque, New Mexico VA 
Medical Center.  All record requests 
should be documented in the claims file 
and negative responses should be 
requested.

2.  Schedule the veteran for a VA 
orthopedic examination to address the 
etiology of his claimed left carpal 
tunnel syndrome, as well as degenerative 
joint disease of the cervical, thoracic, 
and lumbar spine.  The examination should 
also address the current severity of the 
veteran's right knee disability.  

Carpal Tunnel Syndrome and Degenerative 
Joint Disease of the Spine
Upon examination and review of the entire 
claims folder, the examiner should 
identify all disabilities of the 
veteran's right arm and cervical, 
thoracic, and lumbar spine.  With respect 
to each disability identified, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
disability of the left arm or spine is 
related to any injury, disease, or 
manifestation in service. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

Right Knee
Upon examination and review of the claims 
folder, the examiner should describe all 
disability of the veteran's right knee.  
The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

